DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING A CIRCULAR DISPLAY AREA AND NON-DISPLAY AREA WITH DEMUX CIRCUIT.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al (U.S. Patent Pub. No. 2019/0027090) in view of Watsuda (U.S. Patent Pub. No. 2016/0093260).

Regarding claim 1, Nonaka discloses a display device (10), (fig. 1a, [0031]), comprising: 
a substrate (102) including a circular display area (101) and a non-display area (i.e. peripheral area having circuit parts 107, 109 and 125) surrounding the display area, (fig. 1a, [0034-0035]); 
a plurality of pixels (111) including a first pixel (111a) and a second pixel (111b) disposed on the display area (101) of the substrate (102), (see fig. 1b reproduced below for details, [0036]); 
a first sub-demux circuit (191a; data circuit blocks 191 are considered demux circuit because it selects a data line 105 from the three connected data lines 105, [0052]) connected to the first pixel (111a) and disposed on the non-display area (i.e. peripheral area) to transfer a first data output signal (i.e. line 106 is for outputting data) to the first pixel (111a), (see fig. 1b reproduced below and fig. 2b, [0039 and 0055]); 
a second sub-demux circuit (191b; data circuit blocks 191 are considered demux circuit because it selects a data line 105 from the three connected data lines 105, [0052]) connected to the second pixel (111b) and disposed on the non-display area (i.e. peripheral area) to transfer a second data output signal (i.e. line 106 is for outputting (see fig. 1b reproduced below and fig. 2b, [0039, 0055]); and 
a plurality of gate stages (171) connected to the pixels (111) and disposed on the non-display area (i.e. peripheral area) to transfer gate signals (i.e. signals output from scanning lines 103) to the pixels, (fig. 1b, [0031 and 0037]), 
wherein some of the gate stages (171) are disposed between the first sub-demux circuit (191a) and the second sub-demux circuit (191b) (i.e. there are two scanning circuit blocks 171 disposed between data circuit blocks 191a and 191b), (fig. 1b reproduced below, [0040]).

    PNG
    media_image1.png
    547
    561
    media_image1.png
    Greyscale


However, Nonaka does not mention a first connection line connected to the first sub-demux circuit and the second sub-demux circuit.
In a similar field of endeavor, Watsuda teaches a first connection line (Data_1 to Data_3) connected to the first sub-demux circuit (SW(1,1), SW(2,1) and SW(3,1)) and fig. 1) to transfer a first data input signal to the first sub-demux circuit (i.e. first data for inputting to SW(1,1) for pixel R1) and transfer a second data input signal to the second sub-demux circuit (i.e. second data for inputting to SW(1,2) for pixel R3), (fig. 11, [0082-0083]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Nonaka, by specifically providing the first connection line connected to the first demux and second demux, as taught by Watsuda, for the purpose of saving power consumption, [0003].

Regarding claim 2, Nonaka discloses wherein the first pixel (111a) is disposed in a first pixel column (i.e. column of pixel 111a as shown in fig. 1b reproduced above) , and the second pixel (111b) is disposed in a second pixel column (i.e. column of pixel 111b as shown in fig. 1b reproduced above), [0036].

Regarding claim 4, Nonaka discloses wherein the first pixel (111a) includes first, second, and third sub-pixels (i.e. one pixel consists of sub-pixels for three colors of red, green and blue), the second pixel (111b) includes fourth, fifth, and sixth sub-pixels (i.e. one pixel consist of red, green and blue sub-pixels, (fig. 1b reproduced above, [0030]).

However, Nonaka does not mention the first connection line.
(fig. 11, [0083-0085]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Nonaka, by specifically providing the first connection line, as taught by Watsuda, for the purpose of saving power consumption, [0003].

Regarding claim 5, Watsuda discloses wherein the first sub-connection line (Data_1) is connected to the first sub-pixel (R1+) and the fourth sub-pixel (R3+), and transfers a data output signal to the first sub-pixel and the fourth sub-pixel, the second sub-connection line (Data_2) is connected to the second sub-pixel (G1-) and the fifth sub-pixel (G3-), and transfers the data output signal to the second sub-pixel and the fifth sub-pixel, and the third sub-connection line (Data_3) is connected to the third sub-pixel (B1+) and the sixth sub-pixel (B3+), and transfers the data output signal to the third sub-pixel and the sixth sub-pixel, (fig. 11, [0083-0085]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Nonaka, by specifically providing the sub-connection lines, as taught by Watsuda, for the purpose of saving power consumption, [0003].

Regarding claim 6, Watsuda discloses wherein the first sub-connection line (Data_1) is connected to a first switching transistor (SW(1,1)) connected to the first sub-pixel (R1+) and a second switching transistor (SW(1,2)) connected to the fourth sub-(fig. 11, [0083-0085]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Nonaka, by specifically providing the sub-connection lines, as taught by Watsuda, for the purpose of saving power consumption, [0003].

Regarding claim 7, Watsuda discloses a first transfer line (CK1) for transferring a first gate-on signal (signal CK1) to the first switching transistor (SW(1,1)), the third switching transistor (SW(2,1)), and the fifth switching transistor (SW(3,1)), (fig. 11, [0083-0085]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Nonaka, by specifically providing the control signal for the three switching transistors, as taught by Watsuda, for the purpose of saving power consumption, [0003].

Regarding claim 8, Watsuda discloses further comprising: 
(fig. 11, [0083-0085]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Nonaka, by specifically providing the control signal for the three switching transistors, as taught by Watsuda, for the purpose of saving power consumption, [0003].

Regarding claim 9, Watsuda discloses wherein the first gate-on signal (CK1) and the second gate-on signal (CK2) are selectively transferred (i.e. selective to control switches), (fig. 11, [0083-0085]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Nonaka, by specifically providing the control signal for the three switching transistors, as taught by Watsuda, for the purpose of saving power consumption, [0003].

Allowable Subject Matter
Claims 3 and 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20-23 are allowed.

Reasons for Allowance
Claim 3, Lee et al (U.S. Patent Pub. No. 2018/0158895) discloses further comprising: a plurality of light emitting stages (EST) connected to the pixels (PXL) and disposed on the non-display area (PPA) to transfer light emitting signals (E) to the pixels, (fig. 3, [0047-0050]).
However, none of the prior art of record teaches alone or in combination the limitation “wherein some of the light emitting stages are disposed between the first sub-demux circuit and the second sub-demux circuit” as recited in claim 3.

Claim 10, Nonaka discloses wherein the pixels further includes a third pixel (111c) and a fourth pixel (111d) disposed on the display area (101) of the substrate (102), (see fig. 1b reproduced below, [0036]), 
the display device further comprising: 
a third sub-demux circuit (191c; data circuit blocks 191 are considered demux circuit because it selects a data line 105 from the three connected data lines 105, [0052]) connected to the third pixel and disposed on the non-display area (peripheral area) to transfer a third data output signal to the third pixel; 
a fourth sub-demux circuit (191d) connected to the fourth pixel (111d) and disposed on the non-display area to transfer a fourth data output signal to the fourth pixel, (see fig. 1b reproduced below for details, [0039 and 0055]). 



    PNG
    media_image2.png
    547
    561
    media_image2.png
    Greyscale

In addition, Watsuda teaches a second connection line (Data_4 to Data_6) connected to the third sub-demux circuit (SW(4,1), SW(5,1) and SW(6,1)) and the fourth sub-demux circuit (SW(4,2), SW(5,2) and SW(6,2)) and disposed on the non-display area (i.e. demultiplexer is in the non-display area above the display panel 11, fig. 1) to transfer a third data input signal to the third sub-demux circuit (i.e. third data for inputting to SW(4,1) to pixel R2) and transfer a fourth data input signal to the fourth sub-demux circuit (i.e. fourth data inputting to SW(4,2) for pixel R4), (fig. 11, [0086-0088]). 

However, none of the prior art of record teaches alone or in combination the limitation “wherein another of the gate stages are disposed between the second sub-demux circuit and the third sub-demux circuit, and still another of the gate stages are disposed between the third sub-demux circuit and the fourth sub-demux circuit,” as recited in claim 10.



Claim 20, Nonaka discloses display device (10), (fig. 1a, [0031]), comprising: 
a substrate (102) including a circular display area (101) and a non-display area (i.e. peripheral area) surrounding the display area, (fig. 1a, [0034-0035]); 
first to n-th pixels (111a, 111b, 111c and 111d) disposed on the display area of the substrate, where, n is a natural number of 3 or more, (see fig. 1b reproduced below for details, [0036]); 
first to n-th sub-demux circuits (191a, 191b, 191c and 191d; data circuit blocks 191 are considered demux circuit because it selects a data line 105 from the three connected data lines 105, [0052]) each connected to the first to n-th pixels and disposed on the non-display area to transfer first to n-th data output signals to the first to n-th pixels, respectively, (see fig. 1b reproduced below and fig. 2b, [0039 and 0055]). 
a plurality of gate stages (171) each connected to the first to n-th pixels, (fig. 1b, [0031 and 0037]).

Watsuda discloses a connection line (Data_1 to Data_6) connected to the first to n-th sub-demux circuits (SW(1,1) to SW(3,1); SW(1,2) to SW(3,2); SW(4,1) to SW(6,1); and SW(4,2) to SW(6,2)) and disposed on the non-display area to transfer n-th data input signals to the first to n-th sub-demux circuits, respectively, (fig. 11, [0082-0088]).



Claims 21-23 are dependent upon claim 20 and are allowed for the reason set forth above in claim 20.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LONG D PHAM/           Primary Examiner, Art Unit 2691